      Case 1:20-cv-00143-LG-RHW Document 11 Filed 06/23/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 JOHNNIE LAMAR HOFFMAN                                                   PLAINTIFF

 v.                                              CAUSE NO. 1:20-cv-143-LG-RHW

 HUNTINGTON INGALLS
 INCORPORATED                                                          DEFENDANT


                 MEMORANDUM OPINION AND ORDER
              GRANTING DEFENDANT’S MOTION TO DISMISS

      BEFORE THE COURT is the [4] Motion to Dismiss filed by Defendant,

Huntington Ingalls Incorporated (“Huntington Ingalls” or “Defendant”). After due

consideration, the Court finds that the Motion should be granted.

                                    BACKGROUND

      On March 5, 2020, Plaintiff, Johnnie Lamar Hoffman, filed this pro se action

in the Circuit Court of Jackson County, Mississippi. Plaintiff alleges that the sole

Defendant, Huntington Ingalls, violated the collective bargaining agreement

between his union and the company. (Compl. ¶ III, ECF No. 1-1). Plaintiff also

claims that Defendant forced him to resign under duress as a result of an erroneous

report that he fell asleep while driving a forklift. (Id. ¶¶ XIV-XV). Finally, Plaintiff

alleges that Defendant was negligent in failing to investigate the report’s claims

and forcing him to resign under duress. (Id. ¶ XVIII).

      On May 14, 2020, Defendant filed a [4] Motion to Dismiss for Failure to State

a Claim. Defendant argues that (1) the allegations do not constitute a legally
      Case 1:20-cv-00143-LG-RHW Document 11 Filed 06/23/20 Page 2 of 4




cognizable claim, (2) any negligence claims are barred by the Mississippi Workers’

Compensation Law, Miss. Code. Ann. § 73-3-1 et seq., and (3) any breach of union

contract claims is barred by the Labor Management Relations Act.1

                                     DISCUSSION

I.    MOTION TO DISMISS

      A.     Negligence Claims

      Plaintiff states that his Complaint “is based largely on defendant’s employee

Dr. McCraney’s negligence of putting plaintiff on a permanent no work status.”

(Pl.’s Resp. Def.’s Mot. Dismiss ¶ VI, ECF No. 7). Plaintiff alleges that this

“indefinite ‘No work restriction’” forced him against his will “to resign from

Huntington Ingalls.” (Compl. ¶ XI, ECF No. 1-1). Defendant moves to dismiss

Plaintiff’s negligence action inasmuch as these alleged injuries are only

compensable under the Mississippi Workers’ Compensation Law.

      Liberally, construed, Plaintiff seeks emotional or mental distress damages for

the allegedly coerced resignation. “Plaintiff contends that Defendant, by forcing

Plaintiff to resign under duress has damaged Plaintiff to a sum of approximately

one hundred thousand dollars ($100,000.00US) per year.” (Id. ¶ XVIII). The nature

of these damages, as well as Plaintiff’s legal theory, are less than clear. Even a

liberal reading of the Complaint and Plaintiff’s brief in response does not tend to



1
 Plaintiff concedes that he has not made an independent claim for breach of the
union contract under the Labor Management Relations Act. According to Plaintiff
the “[b]reach of contract was introduced in plaintiff’s complaint to show that it is a
contributing factor along with Dr[.] McCraney’s negligence in plaintiff’s damages.”
(Pl.’s Resp. Def.’s Mot. Dismiss ¶ VI, ECF No. 7).
      Case 1:20-cv-00143-LG-RHW Document 11 Filed 06/23/20 Page 3 of 4




indicate that Plaintiff has brought or could bring a wrongful termination claim.

Under Mississippi law the circumstances justifying such an action are exceedingly

narrow, and Plaintiff does not claim that he was terminated. See McArn v. Allied

Bruce-Terminix Co., Inc., 626 So.2d 603, 607 (Miss. 1993).

      Instead, Plaintiff alleges that Defendant was negligent in its investigation

and assignment of Dr. McCraney’s “no work restrictions.” To the extent his

damages arise from the “duress,” Defendant is correct that an action for mental or

emotional damages would be barred by the exclusivity provisions of the Mississippi

Workers’ Compensation statute. Miss. Code. § 71-3-9. See also Chamblee v. Miss.

Farm Bureau Fed., 551 F. App’x 757, 761 (5th Cir. 2014) (holding that a terminated

employee’s “claim for negligent infliction of emotional distress [] fails as it is barred

by the Mississippi Worker’s Compensation Act (‘MWCA’), which provides the

exclusive means of relief for an employee’s claim based on his employer’s negligent

conduct”).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [4] Motion to

Dismiss filed by Defendant Huntington Ingalls Incorporated is GRANTED.

Plaintiff’s negligence claim against Defendant is hereby DISMISSED.2 The Court

expresses no opinion regarding any quiescent state claims under the Mississippi

Workers’ Compensation Law.




2
 The court should generally give a plaintiff at least once chance to amend under
Rule 15(a) before dismissing the action with prejudice, unless to do so would be
futile. See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006).
Case 1:20-cv-00143-LG-RHW Document 11 Filed 06/23/20 Page 4 of 4




SO ORDERED AND ADJUDGED this the 23rd day of June, 2020.

                                    s/   Louis Guirola, Jr.
                                    LOUIS GUIROLA, JR.
                                    UNITED STATES DISTRICT JUDGE
